Citation Nr: 0004118	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-10 187	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for a low back 
disorder, with arthritis and degenerative disc disease of the 
lumbar spine.  

2.  Entitlement to a compensable rating for a right knee 
disorder.  

3.  Entitlement to a compensable rating for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from June 1976 to August 1997, 
together with additional active service prior to June 1976 
which has not yet been verified.  This appeal arises from a 
December 1997 rating decision which, among other things, 
awarded service connection and assigned separate, 
noncompensable ratings for a low back disorder with arthritis 
and degenerative disc disease of the lumbar spine, a right 
knee disorder, and a left knee disorder.  


REMAND

As an initial matter, the Board of Veterans' Appeals (Board) 
finds that the veteran's claims for compensable ratings for a 
low back disorder with arthritis and degenerative disc 
disease of the lumbar spine, a right knee disorder, and a 
left knee disorder are "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

In a VA Form 9 filed in June 1998, and in a July 1998 
statement submitted by the veteran in support of his claims, 
the veteran asserted that a November 1997 VA examination was 
inadequate because x-ray and magnetic resonance imaging (MRI) 
studies of the low back were not accomplished.  

The undersigned member of the Board is ordinarily not 
inclined to direct that x-ray and/or MRI studies be 
accomplished where service connection has been awarded, 
because there is no question as to the diagnosis of the 
disability at issue, and the only question is the current 
severity of the disability.  

However, in this case, following MRI studies in service, 
medical providers opined that the veteran's low back 
pathology included either a herniated disc or an epidural 
hematoma.  The report of the VA examination of the veteran in 
November 1997 includes a diagnosis of herniated nucleus 
pulposus, but the examiner noted that diagnostic studies were 
not performed in connection with the examination, and the 
basis for the diagnosis remains unclear.  Therefore, the 
Board concludes that there is a diagnostic question to be 
resolved with regard to the service-connected low back 
disorder.  It is necessary to determine whether the veteran's 
service-connected low back pathology includes a herniated 
lumbar disc.  

Additionally, with regard to the claims for compensable 
ratings for the low back, the right knee, and the left knee, 
the Board notes that, if warranted by the medical evidence in 
this case, compensable ratings for the foregoing disorders 
may be assigned under Diagnostic Codes of VA's Schedule for 
Rating Disabilities (38 C.F.R. Part 4) for ratings based on 
limitation of motion.  In DeLuca v, Brown, 8 Vet. App. 202 
(1995), the Court held that disability ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  In DeLuca, the claimant sought an 
increased disability rating for a musculoskeletal disorder, 
and the Court indicated that the medical examiner should be 
asked to determine whether the joint in question exhibited 
pain on use, weakened movement, excess fatigability or 
incoordination, and that these symptoms must be considered in 
the rating determination.  At the conclusion of the November 
1997 VA examination, the examiner stated that further 
examination relative to the DeLuca memorandum would be 
speculation.  The undersigned Board member considers this 
comment to be unacceptable.  If any of the above symptoms are 
observed on examination, their severity must be reported.  If 
they are not observed, the physician must describe them as 
not observed.  

With regard to the right knee and left knee disorders, in 
VAOGCPREC 23-97, it was indicated that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 "based on additional 
disability".  VAOGCPREC 23-97, reissued July 24, 1997.  See 
also VAOGCPREC 9-98, dated August 14, 1998.  Therefore, 
multiple disability ratings may be warranted for the right 
knee and left knee disorders if indicated by the medical 
evidence.  

Accordingly, for the foregoing reasons, the claims of 
entitlement to compensable ratings for a low back disorder, 
with arthritis and degenerative disc disease of the lumbar 
spine, for a right knee disorder, and for a left knee 
disorder are REMANDED for the following:  

1.  The veteran should be contacted and 
requested to furnish the full names and 
addresses of all health care providers 
who have treated him for low back, right 
knee, an left knee disorders since his VA 
examination in November 1997.  Where 
necessary, the veteran should be 
requested to sign and submit the 
appropriate forms giving his consent for 
the release to VA of all records of any 
such treatment listed by the veteran.  
All records obtained must be associated 
with the claims folder.  

2.  After the above referenced 
development is completed, the veteran 
should be accorded a VA examination to 
determine the current nature and severity 
of his service-connected low back 
disorder, and the current severity of his 
service-connected right knee and left 
knee disorders.  All clinical findings 
should be reported in detail.  The 
examiner must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  Ranges of motion 
should be reported in degrees and in all 
planes.  The examiner should indicate 
whether the low back, right knee, and 
left knee demonstrate any pain on 
undertaking motion, weakened movement, 
excess fatigability, or incoordination on 
movement.  See DeLuca, supra.  The 
examiner should indicate whether any 
limitation of motion of the low back is 
slight, moderate, or severe in degree.  
The examiner must comment as to whether 
the right knee and left knee exhibit 
subluxation and/or instability, and if 
so, whether such subluxation or 
instability is less than slight, slight, 
moderate, or severe in degree.  The 
examiner should also indicate the effect 
of any impairment of the veteran's low 
back, right knee, and left knee on his 
ordinary activity, particularly in the 
work place.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.  

4.  The RO should then review the claims 
for compensable ratings for a low back 
disorder, for a right knee disorder, and 
for a left knee disorder to determine 
whether they may be granted.  If any 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.   



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




